Citation Nr: 0805811	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  03-01 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory 
disorder, to include as an undiagnosed illness or qualifying 
chronic disability due to active service in the Southwest 
Asia theatre of operations.

3.  Entitlement to service connection for sleep disturbance, 
to include as an undiagnosed illness or qualifying chronic 
disability due to active service in the Southwest Asia 
theatre of operations.

4.  Entitlement to service connection for a skin disorder, to 
include as an undiagnosed illness or qualifying chronic 
disability due to active service in the Southwest Asia 
theatre of operations.

5.  Entitlement to service connection for cardiovascular 
disease, to include as an undiagnosed illness or qualifying 
chronic disability due to active service in the Southwest 
Asia theatre of operations.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 1962 
and from December 1990 to May 1991.  He also had periods of 
service in the National Guard.   This appeal arises before 
the Board of Veterans' Appeals (Board) from rating decision 
rendered in April 2002 and July 2002 by the Department of 
Veterans Affairs (VA) Regional Office (RO).

The case was remanded by the Board in January 2004, and again 
in March 2007 for additional development.  The case has been 
returned to the Board and is ready for further review.  

The veteran submitted additional evidence pertinent to the 
appeal in August 2007.  VA regulations require that pertinent 
evidence submitted by the appellant must be referred to the 
agency of original jurisdiction for review and preparation of 
a statement of the case (SOC) or supplemental statement 
(SSOC) unless this procedural right is waived in writing by 
the appellant.  38 C.F.R. §§ 19.37(b), 20.1304(b) (2007).  In 
October 2007, the appellant provided a written waiver of 
review by the agency of original jurisdiction.  Appellate 
review may proceed.  

The appeal for service connection for cardiovascular disease, 
to include as an undiagnosed illness or qualifying chronic 
disability due to active service in the Southwest Asia 
theatre of operations, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations (SWA) during the Persian Gulf War from January 10, 
1991 to May 14, 1991.  

2.  The medical evidence establishes that the veteran does 
not have PTSD, but includes a diagnosis of depressive 
disorder, and provides an opinion that the veteran's 
depressive disorder is more likely than not related to his 
SWA service. 

3.  The competent medical evidence of record establishes that 
the veteran does not have a current disorder of the 
respiratory system. 

4.  The veteran's sleep disturbance has been medically 
attributed to his depression, a known clinical diagnosis, and 
is not related to a disease or injury in service.  

5.  No skin disorder which is currently diagnosed had an 
onset during the veteran's first period of active service.  

6.  Objective medical evidence clearly and unmistakably 
establishes that a lipoma noted during the veteran's second 
period of service was present prior to his return to active 
duty, and establishes that the lipoma underwent no increase 
in severity during his second period of service, and has not 
recurred since removal in 1991. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a depressive 
disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

2.  The criteria for service connection for a respiratory 
disorder, to include as due to undiagnosed illness, have not 
been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2007).  

3.  The criteria for service connection for sleep 
disturbance, to include as due to undiagnosed illness, have 
not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).  

4.  The criteria for service connection for a skin disorder, 
to include as due to undiagnosed illness, have not been met.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.  As to the claims for service connection for a 
psychiatric disorder and for hypertension, the decision below 
is favorable to the veteran, and discussion of the VCAA with 
regard to these claims is not required.

In the instant case, the veteran received notification of 
VA's duties to notify and assist him after the initial 
unfavorable agency decisions in April 2002, and July 2002.  
The veteran was provided a notice letter in February 2004.  
This letter requested records from the veteran should he have 
them.  The notice letter notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his 
claims, or to provide a properly executed release so that VA 
could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The notice letter was sent after the rating actions denying 
the claims were issued.  However, the requisite notice was 
ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and he 
had ample time in which to respond to the notice letter.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The appellant 
has had a "meaningful opportunity to participate effectively" 
in the processing of his claim.  Mayfield, id.  The Board 
finds that the present adjudication of the issues on appeal 
will not result in any prejudice to the appellant.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  A letter properly informing 
the veteran in this regard was sent in a March 2007 letter, 
and the claims were readjudicated in June 2007, so any defect 
in the timing of the notice has not resulted in prejudice to 
the veteran. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined, 
opinions have been rendered, and VA as well as private 
records have been obtained.  He has not identified any 
records which could be pertinent to his claim that have not 
been secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  



Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, including hypertension, may be 
presumed if manifested to a compensable degree within the 
first post service year.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 
C.F.R. § 3.303(a), 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

VA's General Counsel held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear 
and unmistakable evidence (1) that the disease or injury 
existed prior to service and (2) that the disease or injury 
was not aggravated by service.  The claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  VAOGCPREC 3-2003; see 
generally Cotant v. Principi, 17 Vet. App. 116, 124 (2003) 
(CAVC raised the question of the proper interpretation of 
sections 1111 and 1153 and the validity of the pertinent part 
of 38 C.F.R. § 3.304(b) under that interpretation). 

The United States Court of Appeals for the Federal Circuit 
(Court) has held that 38 U.S.C.A. §§ 1110 and 1131 provide 
compensation for disability incurred during wartime and 
peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time.  38 U.S.C.A. §§ 1111, 1132; Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004).  The Court held that, in the case 
of wartime service, "it may be overcome only 'where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.'"  Wagner v. Principi, 370 F. 3d 
1089 (Fed. Cir. 2004); see VAOGCPREC 3-2003.  Effective May 
4, 2005, VA amended its regulations at 38 C.F.R. § 3.304(b) 
to reflect a change in the interpretation of the statute 
governing the presumption of sound condition.  The final rule 
conforms to Federal Circuit precedent in Wagner and applies 
to claims, which were pending on or filed after May 4, 2005.  
As the veteran's case was pending as of that date, the 
amendment applies.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).

The U.S. Court of Appeals, Federal Circuit, has stated that 
if a pre-existing disorder is noted upon entry into service, 
the veteran cannot bring a claim of service connection for 
that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  Instead, the claim is for service-connected 
aggravation of that disorder.  Id.  Claims for service- 
connected aggravation of a pre-existing disorder are governed 
by 38 U.S.C.A. § 1153 and the burden falls on the veteran to 
establish aggravation.  Id., see also Jenson v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).

During his active military service, the veteran served in the 
Southwest Asia Theater of operations (SWA) during the Persian 
Gulf War from January 10, 1991 to May 14, 1991.  Service 
connection may be established for a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011.  38 C.F.R. 
§3.317(a)(1) (2007).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2007).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to:  
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. 

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  See 38 U.S.C.A. §§ 1117, 1118 (West 
2002).  These changes became effective on March 1, 2002.  
Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Psychiatric disorder, to include PTSD

Service connection for PTSD requires medical evidence of a 
PTSD diagnosis which conforms to the Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed., 1994 (DSM-
IV).  38 C.F.R. § 4.125(a).  There must be a medical link 
between current symptoms and in-service stressor(s) and 
credible supporting evidence  that the claimed in-service 
stressor(s) occurred.  38 C.F.R. § 3.304(f) (2007).  The DSM-
IV provides two requirements as to the sufficiency of a 
stressor: (1) a person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  The sufficiency of a stressor is 
a medical determination.  Cohen v. Brown, 10 Vet. App. 128, 
141, 143 (1997), citing DSM-IV criteria for establishing a 
PTSD diagnosis.  

The veteran claims that he manifests PTSD as a result of 
traumatic experiences in service while on active duty in 
Southwest Asia (SWA).  The record reflects that he served in 
SWA from January 10, 1991 to May 14, 1991.  He identifies his 
in-service stressors as seeing dead, wounded and prisoners 
during Operation Desert Storm.  

The veteran's service medical records for his first and 
second period of active service do not reflect that he was 
treated for any psychiatric disorder, including PTSD.  His 
May 1962 examination report shows that he denied nervous 
trouble of any sort and psychiatric evaluation was normal.  A 
review of the evidence of record, which includes National 
Guard records, VA outpatient treatment records dated from 
1992 to 2006, including a February 1993 Gulf War Examination,  
private medical records dated from 1987 to 2007, and VA 
examination reports dated in 2000, 2002, 2005, 2006, and 
2007, does not reveal a diagnosis of PTSD.  

The veteran was examined by VA in February 2000.  The 
examiner reviewed his records, and evaluated the veteran.  No 
diagnosis was assigned; rather, the examiner concluded that 
the veteran had a normal mental examination.  

When the veteran was examined by VA in November 2005, the 
examiner reviewed medical and military records submitted by 
the veteran.  It was noted that the veteran had no history of 
mental health treatment.  The examiner concluded that the 
veteran had a depressive disorder NOS, (not otherwise 
specified), chronic, related to his military service.  The 
examiner noted that while the veteran was exposed to the 
trauma in service of being exposed to extensive loss of life, 
he has not developed the full spectrum of symptoms associated 
with PTSD.  It was the examiner's opinion that the veteran 
did not currently meet full criteria for a diagnosis of PTSD.  
In a January 2006 addendum, the examiner reported that he 
reviewed the claims file, and no change was warranted from 
the findings in November 2005.  It was stated that PTSD was 
not found; the examiner again opined that the veteran's 
depressive disorder was more likely than not related to his 
in-service stressors.  

The VA medical opinion is unfavorable to a grant of service 
connection for PTSD, as there is no medical diagnosis of that 
disorder.  The medical opinion is favorable to a grant of 
service connection for depressive disorder.  Resolving any 
reasonable doubt as to the accurate diagnosis of that 
disorder or the rationale provided for attribution of that 
disorder to the veteran's service, the claim for service 
connection for a psychiatric disorder, diagnosed as a 
depressive disorder, is granted.  38 U.S.C.A. § 5107(b).

Respiratory Disorder

The first requirement for any service connection claim is 
evidence of a current disability.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  A review of the evidence of 
record, which includes National Guard records, VA outpatient 
treatment records dated from 1992 to 2006, including a 
February 1993 Gulf War Examination, private medical records 
dated from 1987 to 2007, and VA examination reports dated in 
2000, 2002, 2005, 2006, and 2007, reveals that the veteran 
does not have a current respiratory disorder.  In this case 
the Board finds that the preponderance of the evidence shows 
that the veteran does not have a current respiratory 
disorder, and, as such, service connection is not warranted.  

The veteran contends that he has a respiratory disorder 
related to his military service in SWA.  Service records for 
his first period of service show that the veteran was treated 
for a cold in September 1959, and again in February 1960 as 
well as for allergic rhinitis in August 1960.  He also was 
treated for bronchitis is December 1960.  He was noted to 
have an upper respiratory infection in August 1961, and a 
cold later that month.  At separation in May 1962, the 
veteran gave no history involving the respiratory system, and 
examination of the lungs and chest, as well as a chest X-ray 
were normal.  National Guard service records show that in 
September 1981, the veteran reported a history of seasonal 
sinus congestion.  In August 1988, on flight class III 
examination, the veteran reported a history of sinusitis and 
hay fever, and the examiner noted the veteran had sinusitis, 
occasional nasal congestion not requiring medication and hay 
fever.  Service records for his second period of service show 
that in April 1991, the veteran complained of a sore throat 
and a productive cough for three days.  Bronchitis was 
diagnosed.  

On this issue, the determinative factor is whether the 
veteran has a current respiratory disorder, the first 
requirement for service connection on any basis.  Absent this 
element, the claim must fail.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Private medical records received in August 2001 have been 
reviewed and show that show that in August 1992, the veteran 
complained of sinus pain, and acute sinusitis was diagnosed.  
The veteran was also treated for allergic rhinitis January 
1994 and October 1995.  

In October 1992, a VA chest X-ray showed poor inspiration, 
and was otherwise negative.  In May 1995, the veteran 
reported that he had no asthma or bronchitis.  

When the veteran was examined by VA in February 2000 to be 
assessed for a respiratory disorder, it was reported that he 
had no asthma and no pneumonia or cough.  He reported having 
some shortness of breath.  A pulmonary function test was 
within normal limits with no significant bronchodilator 
response.  The examiner found that no significant respiratory 
abnormalities were found. 

The veteran was examined by VA in December 2005 for 
evaluation.  He complained of shortness of breath or having 
to gasp for air.  He reported that this happens occasionally 
when he awakens at night and sometimes bothers him with 
exertion.  It was reported that he does not take any 
medications for breathing problems and the examiner noted 
that none are mentioned on the problem list from his private 
physician.  Examination showed normal chest wall movement 
with respiration.  The lungs were clear to auscultation.  It 
was the examiner's impression that no respiratory disease was 
found.  The examiner offered that any breathing problems the 
veteran has are not pulmonary in nature but in fact or 
psychological from depression and anxiety.  

While the veteran was treated for respiratory complaints 
during his first period of service and has been diagnosed 
with sinusitis in 1989 and with bronchitis during active duty 
in April 1991, and while there are findings in private 
records of sinusitis in 1992, and allergic rhinitis in 1994 
and 1995, no additional findings of any respiratory disorder 
are of record thereafter.  The Board must first address 
whether the veteran currently has a respiratory disorder that 
could have been incurred in or aggravated by his military 
service.  Without evidence of a current disorder of the 
respiratory system, the analysis of service connection for a 
respiratory disorder ends.  

Evidence that weighs against a finding of a current disorder 
includes the fact that while there have been complaints and 
findings of respiratory disorders, there is a lengthy period 
without treatment for any respiratory disorder after the 
findings in 1995, and this is evidence that there has not 
been a continuity of symptomatology, and it weighs heavily 
against the claim.  The Court has held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

Furthermore, there is no competent evidence showing that the 
veteran currently has a respiratory disorder that had its 
onset during active service or is in any way related to any 
in-service disease or injury.  Neither VA examinations, nor 
any diagnostic tests, including pulmonary function studies 
and X-rays have documented a respiratory disorder.  This 
evidence is quite probative since it involves medical 
evaluation of the veteran and diagnostic testing.  
Additionally, his complaints of shortness of breath have been 
attributed to his depression.  Absent a current diagnosis, 
the claim must fail, as there is no current disorder which 
could have been incurred in or aggravated by his service.  

The veteran's own statements in this regard are not 
competent.  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Additionally the veteran has recently reported that 
he has no respiratory complaints. 

Further, as there is no evidence of a respiratory disorder, 
the veteran's claim for service connection for an undiagnosed 
illness manifested by respiratory problems does not meet the 
specific requirements of the Persian Gulf War provisions.  
There are no satisfactory objective indications of difficulty 
breathing from an undiagnosed illness during or since service 
and no medical professional has found any pulmonary 
disability to be present.  The veteran's complaints of 
shortness of breath have been attributed to his diagnosed 
depression.  Accordingly, service connection for a 
respiratory disorder is not warranted on this basis either.  
As service connection has been granted for depression, the 
veteran's respiratory symptoms, to the extent that depression 
plays a part, may be evaluated as a manifestation of the 
service-connected depression.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim. The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).

Sleep Disturbance

The veteran claims that he has sleep disturbance due to his 
military service and specifically that he has sleep 
disturbances due to his service in the Persian Gulf.  

The service records for both periods of active duty do not 
reflect that the veteran had any findings related to a sleep 
disorder in service.  During his second period of service, on 
his May 1991 SWA demobilization/redeployment evaluation, he 
denied having nightmares or any trouble sleeping.  A review 
of the evidence of record, which includes National Guard 
records, VA outpatient treatment records dated from 1992 to 
2006, including a February 1993 Gulf War Examination, private 
medical records dated from 1987 to 2007, and VA examination 
reports dated in 2000, 2002, 2005, 2006, and 2007, reveals 
that a sleep disorder has not been diagnosed in the records 
reviewed since the veteran's service.  On VA psychiatric 
examination in February 2000, the veteran complained of sleep 
disturbances.  No pertinent diagnosis was given.  

On VA psychiatric examination the veteran reported that he 
has not slept well since his return from ODS (Operation 
Desert Storm/Shield).  He reported that he wakes up to 
urinate due to his diabetes and has difficulty falling asleep 
due to ruminating.  He noted that his neighbors played loud 
music which disturbs his sleep.  The veteran reported 
averaging 4 to 5 hours of sleep a night.  No diagnosis 
regarding sleep disturbance was given.  

On VA general medical examination in December 2005, it was 
noted that the veteran had a history of sleep disturbance 
since he returned fro the Gulf War.  It was noted that he was 
found to have depression on psychiatric evaluation, and that 
he frequently awakes from sleep anxious.  The examiner found 
that the veteran had chronic sleep disturbance secondary to 
depression and anxiety.  The examiner stated that this is not 
an undiagnosed illness of Gulf War Syndrome.  

Sleep disturbances may serve as an objective sign of 
undiagnosed illness.  38 C.F.R. § 3.317(b).  Since the 
veteran's sleep disturbance has been attributed to a known 
clinical diagnosis, depression, the veteran's sleep 
disturbances cannot be considered an undiagnosed illness or a 
qualifying chronic disability for entitlement to service 
connection based on service in the Persian Gulf.  

While the veteran is competent to offer statements of first-
hand knowledge that he experienced sleep disturbances, as a 
lay person he is not competent to render a probative opinion 
on a medical matter, such as the etiology of his sleep 
disturbances.  See Bostain, 11 Vet. App. at 127, citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen, 10 Vet. App. at 186 (cite omitted).  The medical 
evidence of record attributing the veteran's sleep 
disturbances to depression is more probative than the 
veteran's belief that his sleep disturbance is a symptom of 
an undiagnosed disorder.  As service connection has been 
granted for depression, the veteran's sleep disturbance, to 
the extent that depression plays a part, may be evaluated as 
a manifestation of the service-connected depression.

Hence, the weight of the evidence is against the claim for 
service connection for sleep disturbance as a qualifying 
undiagnosed illness, and the reasonable doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.

Skin Disorder

The veteran claims that he has a skin disorder related to his 
military service.  The veteran's service medical records for 
his first period of active service show that at entrance in 
July 1959, his skin was normal on clinical evaluation.  In 
June 1960, he was treated for a small papular lesion of the 
finger.  In February 1962, he was noted to have a rash and 
swelling of the lower lip.  Allergy, food, was diagnosed.  In 
November 1961, acne on the back was noted.  At separation in 
May 1962, clinical evaluation of the skin was normal.   

Evidence of record, which includes National Guard records, VA 
outpatient treatment records dated from 1992 to 2006, 
including a February 1993 Gulf War Examination, private 
medical records dated from 1987 to 2007, and VA examination 
reports dated in 2000, 2002, 2005, 2006, and 2007, has been 
reviewed.  November 1987 private records show treatment for a 
rash of the chin and a small mass on the right thigh.  
National Guard records show that in June 1988, the veteran 
was treated for redness and swelling of the upper arm with 
blisters, burning, and pain.  The assigned diagnosis was 
friction blisters of the left popiteal area.  

A private examiner stated in a March 1988 letter that the 
veteran had been referred for a tumor of the right anterior 
thigh.  It was noted to be a benign lipoma.  The examiner 
reported that he advised the veteran to watch the tumor and 
if it increased in size quickly, it might be further 
evaluated.  

The veteran's service records from his second period of 
active service show that in January 1991, it was noted that 
the veteran was seen for follow-up from his civilian doctor 
for a lump on the right leg.  In March 1991, on redeployment 
examination, it was noted that the veteran had a 3-cm. soft 
tissue mass on the right thigh.  In April 1991, he was seen 
for a mass on his right thigh, and a consultation for 
surgical evaluation was planned.  In April 1991, it was noted 
that excision of the lipomas should be done when the veteran 
returned home.  On May 1991 SWA demobilization/ redeployment 
evaluation, the veteran noted having a fatty tumor on the 
right thigh.  

Private medical records show that the veteran underwent 
removal of the lump in May 1991.  A National Guard over-40 
screening examination conducted in May 1993 showed that the 
veteran had a lipoma excision scar on the right anterior 
thigh.  The scar was again noted on later examinations.  

Private records show that in January 2000, it was noted that 
the veteran had had 3 moles removed and was awaiting a 
pathology report.  On VA examination in February 2000, the 
veteran reported having had 4 skin nodules removed, with none 
malignant.  The finding was status post removal of benign 
skin nodules times four.  

On VA examination in December 2005, the veteran reported that 
he did not have any current skin complaints.  It was noted 
that he had a history of having masses removed which were 
benign and which were noted to be dermatofibroma.  
Examination showed no current active skin lesions.  A 4-cm 
scar was noted in the right upper thigh area.  The scar was 
nontender and well healed, was neither raised or recessed and 
was the same color as the surrounding tissue.  The examiner 
found that the veteran had no current skin lesion.  He stated 
that the veteran had a benign lesion removed from the 
anterior thigh after he returned from the Gulf War, most 
likely a lipomas.  It was reported that the other lesions 
that were removed were smaller dermatofibromas.  The examiner 
stated that these do not constitute an undiagnosed illness 
and are commonly occurring benign skin tumors.  

In April 2007, the veteran was examined by VA and the VA 
examiner reviewed the veteran's claims file in detail.  It 
was noted by way of history that the veteran had a mass on 
his right thigh when he was stationed in Iraq in 1991.  The 
examiner reported that it was removed by a civilian doctor in 
1991 and was a lipoma.  The examiner indicated that the 
veteran had 2 other lesions removed from his back which were 
biopsied at a VA facility and were found to be 
dermatofibroma.  Examination showed a 4-cm scar in the right 
upper thigh, a 2-cm scar on his back, and a 2-cm scar on his 
chest wall.  The scar on the right upper thigh was non-
tender, well-healed and no scarring was seen.  The finding 
was, history of lipomas and dermatofibroma with removal in 
1991 and 2000.  It was noted that all of the lesions were 
benign, and that the veteran had no relapse of these lesions.  
The examiner offered the opinion that it was less likely than 
not that any skin lesion had its onset during active service 
from 1959 to 1962 or 1990 to 1991.  It was stated that the 
veteran did not undergo increase in severity during any 
period of active service.  

The veteran has no current disorder for which he was treated 
during his first period of active duty.  The only currently 
diagnosed disorder, scar from a removal of a lipoma from the 
right thigh, has not been shown to be related to the 
veteran's first period of service.  The VA examiner, in April 
2007, expressly found that the veteran's current skin 
disorders did not have their onset during the veteran's first 
period of service.   This opinion was rendered after 
examining the veteran and his medical records.  The opinion 
stands uncontradicted in the record.  

While the veteran, as lay a person, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  The 
Board has also considered the veteran's own assertions.  
However, such assertions are afforded no probative weight in 
the absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); 38 C.F.R. § 3.159(a)(1) (2007); 
see also Duenas v. Principi, 18 Vet. App. 512, 520 (2004); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Here, the only competent medical evidence of record 
addressing whether the veteran's skin disorder is related to 
his first period of service, the opinion offered by the VA 
examiner noted above, is against such a relationship.   

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim regarding his first period of 
service.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule 
as required by law and VA regulation.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2007).

The veteran also argues that he has a skin disorder related 
to his service in the Persian Gulf.  In that regard, as to 
the veteran's second period of active duty, the record does 
not contain a service entrance examination report.  Thus the 
presumption of soundness applies.  See Miller v. West, 11 
Vet. App. 345, 348 (1998).  VA must shown by clear and 
convincing evidence that the veteran's lipoma preexisted his 
second period of active duty.  

The veteran's mass on the right thigh was noted in private 
medical records prior to his entrance into service for his 
second period of active duty (December 1990 to May 1991).  As 
noted above a private examiner has documented treatment for a 
tumor of the right anterior thigh in March 1988.  Further, it 
was noted in January 1991 that the veteran was seen for 
follow-up from his civilian doctor for a lump on the right 
leg, and on his service redeployment examination for his 
second period of active duty in March 1991, the soft tissue 
mass is noted.  Therefore, the Board finds after 
consideration of all the evidence that the veteran's lipomas 
of the right thigh clearly and unmistakably existed prior to 
service.   

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the veteran's right thigh lipoma 
clearly and unmistakably preexisted service.  The Board must 
also determine by clear and unmistakable evidence whether the 
veteran's preexisting disorder was not aggravated during 
service beyond the natural progression of the disorder.  

In the instant case, there is no probative evidence that the 
veteran's skin disorder increased in severity during service.  
He under went a removal of the lipomas of the right thigh by 
a civilian doctor after his return from SWA.  The only 
medical evidence addressing a relationship between his skin 
disorder and service is the April 2007 VA examination report 
and the VA examiner's opinion that the veteran's skin 
disorder did not have its onset during this period of service 
and was not aggravated by service.  

In this case, there is no evidence that his disorder resulted 
in a permanent increase in disability.  The scar of the right 
thigh has been described as non tender and well healed, and 
there is no showing that it interferes in any way with 
function of the right leg.  Additionally, the VA physician 
provided competent medical evidence that this skin disorder 
was not aggravated by service.   

Any implication by the veteran that his skin disorder 
increased in severity during service is not probative 
evidence of such.  While he can provide evidence as to 
observable symptoms, as a layperson he is not competent to 
provide evidence as to whether a disorder increased in 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

Because the veteran's skin lipoma did not have its onset 
during service and was not aggravated by his service, his 
claim must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit- 
of- the-doubt rule as required by law and VA regulation.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
3.102 (2007). 

There is no competent and/or credible evidence of record 
showing that the veteran's current skin disorder had its 
onset during active service, is related to any in-service 
disease or injury, or was aggravated during active service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  See 38 C.F.R. § 3.303.

The clinical diagnoses assigned for the veteran's skin 
disorders, benign lipoma and deramtofibroma, remove this 
disability from the purview of the "undiagnosed illness" 
presumptive provisions.  This is not an undiagnosed illness 
or a chronic multisymptom illness, as defined at 38 U.S.C.A. 
§ 1117(a)(2) or 38 C.F.R. § 3.117(a)(2).  The Secretary has 
not promulgated any regulations pursuant to 38 U.S.C.A. § 
1117(d) listing any diagnosed illness subject to this 
presumption.  The provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 do not provide a basis upon which to grant the 
benefit sought.  

The weight of the evidence is against the claim for service 
connection for a skin disorder, either as incurred in service 
or as a qualifying undiagnosed illness, and the reasonable 
doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  The claim 
must be denied.


ORDER

Service connection for a depressive disorder is granted.   

Service connection for a respiratory disorder, to include as 
an undiagnosed illness due to active service in the Southwest 
Asia theatre of operations is denied.

Service connection for sleep disturbance, to include as an 
undiagnosed illness due to active service in the Southwest 
Asia theatre of operations is denied.

Service connection for a skin disorder, to include as an 
undiagnosed illness due to active service in the Southwest 
Asia theatre of operations is denied.




REMAND

The implication of the statements provided by R.J.K., MD, is 
that the veteran's current cardiovascular disorders, 
including hypertension, other than hyperlipidemia, were 
incurred during or as a result of the veteran's second period 
of service.  However, although there was no service entry 
examination at the time of the veteran's second period of 
service, a diagnosis of high blood pressure (HBP), as well as 
a diagnosis of "high cholesterol" was noted in December 
1990.  The examiner who conducted the April 2007 VA 
examination did not discuss any specific items of evidence or 
provide the rationale for his opinion that the veteran did 
not incur or aggravate a cardiovascular disorder during his 
second period of active service, or within an applicable 
presumptive period.  Further medical evidence, to determine 
the onset and etiology of the veteran's cardiovascular 
disorders, is required.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be notified of the 
criteria for establishing service connection 
on any basis, including on the basis of a 
presumptions or on the basis of aggravation in 
service or by a service-connected disability, 
and pertinent regulations associated with each 
theory of service connection.  38 C.F.R. 
§§ 3.304, 3.306, 3.310; Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  The veteran 
should be notified of the information or 
evidence needed to establish a disability 
rating, and an explanation as to the 
information or evidence needed to determine an 
effective date for a grant of service 
connection, if the claim for service 
connection at issue is granted, as outlined by 
the Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Obtain pertinent clinical evidence, 
including: current VA clinical records from 
April 2007 to present; clinical records of Dr. 
R.J.K.'s private treatment of the veteran 
prior to December 1990; records of any VA or 
non-VA provider or facility identified by the 
veteran as having records of blood pressure or 
cardiovascular evaluation during the period 
from 1989 to December 1990; and, any other 
relevant records submitted or identified by 
the veteran.

3.  The veteran should be provided with an 
appropriate examination.  The claims folder 
must be made available to and reviewed by the 
examiner(s) prior to completion of the 
examination report.  The examiner should be 
asked to review the veteran's contentions and 
statements.  The examination report must 
discuss review of relevant documents, 
including service medical records dated in 
December 1990 through May 1991, relevant 
private clinical records prior to and 
following the veteran's December 1990 to May 
1991 active service.  The examiner should, 
based upon review of the relevant evidence 
contained in the claims file, and after 
examining the veteran, answer the following 
questions:

(i)	Is it at least as likely as not (is there 
at least a 50 percent probability) that 
the veteran has a current cardiovascular 
disorder which was either incurred or 
manifested during the veteran's first 
period of service, or his second period 
of service (December 1990 to May 1991)?
(ii)	If hypertension pre-existed the veteran's 
second period of service, is it at least 
as likely as not (is there at least a 50 
percent probability) that the veteran's 
pre-existing hypertension was aggravated 
(permanently increased in severity) 
during the veteran's service from 
December 1990 to May 1991?  
(iii)	If hypertension was not present prior to 
the veteran's entry into active service 
in December 1990, and was not present 
during service prior to May 1991, is it 
at least as likely as not (is there at 
least a 50 percent probability) that 
hypertension was present within one year 
following the veteran's service discharge 
in May 1991?

The examiner should be advised that the term 
"at least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

4.  After completion of the foregoing, the 
AOJ should readjudicate the veteran's 
claims of entitlement to service 
connection.  If any benefit sought remains 
denied, the veteran and his representative 
must be furnished a supplemental statement 
of the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


